Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
Claims 1-20 have been submitted for examination.
Claims 7,17,20 have been cancelled.
           Claims 1,2,3,4,5,6,8,9,10,11,12,13,14,15,16,18,19,21,22,23,24 have been rejected.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 3, 4, 5, 6, 8, 9, 10,11,12,13,14,15,16,18,19, 21, 22, 23, 24 are rejected under 35 U.S.C. 102(a)1 as being anticipated by Colgrove United States Patent 9,684,460 hereinafter C. 
In regard to claims 1, 15, 18 
C discloses an apparatus comprising: at least one processing device comprising a processor coupled to a memory; said at least one processing device being configured:
to detect a failure event impacting at least a first storage node of a plurality of storage nodes of a distributed storage system; responsive to the detected failure event, to modify an input-output shaping mechanism in each of the storage nodes in order to at least temporarily reduce a total number of input-output operations that are concurrently processed in the distributed storage system. (Figure 1) (Column 16; Lines 38-67) (Column 17) (Column 18)
In regard to claim 2
C discloses the apparatus of claim 1 wherein the detected failure event comprises at least one of: (i) a failure of at least one process executing on the first storage node, (ii) a failure of one or more storage devices of the first storage node, and (ili) a failure of the first storage node itself. (Column 11; lines 1-13)
In regard to claims 3, 16, 19
C discloses the apparatus of claim 1 wherein modifying an input-output shaping mechanism in each of the storage nodes comprises transitioning the input-output shaping mechanism in each of the storage nodes from a first operating mode to a second operating mode that is different than the first operating mode. (Figure 4; Items 402 404 406)
In regard to claim 4
C disclose the apparatus of claim 3 wherein the second operating mode of the input- output shaping mechanism has a relatively faster responsiveness to changes in input- output operation latency as compared to the first operating mode of the input-output shaping mechanism. (Figure 4; Items 402 404 406)
In regard to claim 5
C discloses the apparatus of claim 3 wherein the input-output shaping mechanism in the first operating mode controls processing of input-output operations in order to satisfy one or more constraints relating to average latency over a plurality of input-output operations.
In regard to claim 6
C discloses the apparatus of claim 3 wherein the input-output shaping mechanism in the second operating mode controls processing of input-output operations in order to satisfy one or more constraints relating to latency of individual input-output operations.
(Column 12; Lines 34-51)
In regard to claim 8
C discloses the apparatus of claim 7 wherein generating the backpressure hint and sending the backpressure hint to each of the storage nodes are performed by a system manager of the distributed storage system. (VO scheduler 178)
In regard to claim 9
C discloses the apparatus of claim 7 wherein sending the backpressure hint to each of the storage nodes comprises sending the backpressure hint from a system manager of
the distributed storage system over a dedicated channel to each of the storage nodes. (Figure 6; Items 174 172 173a)
In regard to claim 10
C discloses the apparatus of claim 7 wherein a given one of the storage nodes in response to receipt of the backpressure hint modifies its input-output shaping mechanism to effectively reduce a number of parallel input-output operations processed by the given storage node. (end of Columns 14 & Column 16 Lines 38-53)
In regard to claim 11
C discloses the apparatus of claim 1 wherein the input-output shaping mechanism in a given one 25 of the storage nodes is configured to measure input-output operation latency and to adjust a number of parallel input-output operations processed by the given storage node responsive to the measurement of input-output operation latency. (Column 16; Lines 38-53)
In regard to claim 12
C discloses the apparatus of claim 1 wherein modifying an input-output shaping mechanism in each of the storage nodes comprises: identifying a type of the detected failure; and providing a particular one of a plurality of available modifications of the input output shaping mechanism in a given one of the storage nodes based at least in part on the identified type of the detected failure. (Figure 9)
In regard to claim 13
C discloses the apparatus of claim 12 wherein different ones of the plurality of available modifications of the input-output shaping mechanism provide different reductions in number of 10 parallel input-output operations processed by the given storage node. (Figure 9; Item 910) 
In regard to claim 14 
C discloses the apparatus of claim 1 wherein each of at least a subset of the storage nodes of the distributed storage system comprises a set of processing modules configured to communicate with corresponding sets of processing modules on other ones of the storage nodes, a given such set of processing modules comprising at least a routing module, a control module and a data module, the sets of processing modules of the storage nodes of the distributed storage system collectively comprising at least a portion of a distributed storage controller of the distributed storage system. (Figure 1)
In regard to claim 21
C discloses the computer program product of claim 18 wherein generating the backpressure hint and sending the backpressure hint to each of the storage nodes are performed by a system manager of the distributed storage system. (Column 16; Line 5-10)
In regard to claim 22
C discloses the computer program product of claim 18 wherein sending the backpressure hint to each of the storage nodes comprises sending the backpressure hint from a system manager of the distributed storage system over a dedicated channel to each of the storage nodes. (Column 16; Lines 17-26)
In regard to claim 23
C discloses the method of claim 15 wherein generating the backpressure hint and sending the backpressure hint to each of the storage nodes are performed by a system manager of the distributed storage system. (Column 16; I/O Scheduler)
In regard to claim 24
C discloses the method of claim 15 wherein sending the backpressure hint to each of the storage nodes comprises sending the backpressure hint from a system manager of the distributed storage system over a dedicated channel to each of the storage nodes.
(Figure 1; Items 174, [178, 176a, 176b, 176m under 173a])
Response to Applicant Argument and Remarks
Applicants arguments and remarks have been fully considered and are not persuasive.
In regard the argument which states; “the claimed arrangement recites that modifying operation of an input output shaping mechanism in each of the storage nodes comprises generating a backpressure hint, and sending the back pressure int to each of the storage nodes.
Applicant’s claimed arrangement further recites that the input output shaping mechanism is modified in each of the storage nodes responsive to receipt of the backpressure hint. For example, Colgrove fails to disclose generating a backpressure hint and then sending the backpressure hint to each of the storage nodes where the input output shaping mechanism is modified in each of the storage”
The present Application Specification states; “the generating of the backpressure hint and the sending of the backpressure hint to each of the storage nodes are performed by a system manager of the distributed storage system for example, sending the backpressure hint ”
Examiner states as disclosed in the specification a backpressure hint is nothing but an instruction from the system manager as stated above. 
Column 15 states the following:

“Alternatively, a given number 

of write requests may be detected which have a relatively high-priority which cannot be 

accumulated for later issuance as discussed above. If the I/O scheduler detects such a

condition (conditional block 1006), then in block 1008, the I/O scheduler may increment or decrement the Target based on the one or more detected conditions. For example, the I/O scheduler may allow the Target to exceed the Amount of supported redundancy if an appropriate number of high priority write requests are pending, or some other condition occurs. In block 1010, the I/O scheduler may determine N storage devices within the device group are exhibiting variable I/O response times. If N is greater than Target (conditional block 1012), then in block 1014, the storage devices may be scheduled in a manner to reduce N.”
Examiner states that the above passage meets the limitation submitted in the amendment, and consequently makes the argument incorrect.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
	Contact	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMINE RIAD whose telephone number is (571)272-8185.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bonzo Bryce can be reached 571-272-3655.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/A.R./
/Amine Riad/
Primary Examiner